Citation Nr: 0832483	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected urethral stricture, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in July 2008, at the St. Petersburg RO, 
before Michael A. Herman, an Acting Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) 
and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDING OF FACT

The veteran's urethral stricture is productive of daytime 
voiding intervals of less than one hour and urinary leakage. 


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but not 
greater, for urethral stricture have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.115a, Diagnostic Code 7518 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Considerations

This case was remanded by the Board in March 2008.  Pursuant 
to the Board's remand instructions, the veteran was scheduled 
for a Travel Board hearing at his local RO.  The hearing was 
held in July 2008.  Thus, the Board's remand instructions 
were complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well- 
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in January 2005, 
prior to the initial unfavorable AOJ decision issued in April 
2005.  Under Pelegrini, for a VCAA notice to be consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the 
notice must: (1) inform a claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claims. Pelegrini, 18 Vet. App. at 120-121.  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008.  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
notification of the veteran as to disability ratings is 
discussed above; however, the Board notes that no 
communication from the AOJ to the veteran informed him of the 
evidence necessary to establish an effective date.  A March 
2006 RO letter addressed the Dingess requirements.

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  A letter sent to the veteran in July 2008 
complied with the above requirements enumerated in Vazquez-
Flores.

As indicated above, the VCAA notices pertaining to Dingess 
and Vazquez were provided to the veteran after the initial 
unfavorable AOJ decision.  However, the Federal Circuit Court 
and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to 
the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the March 2006 and July 2008 notice letters were 
provided to the veteran, the claim was readjudicated, 
respectively, in a January 2007 and July 2008 SSOC.


It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In any event, the Board finds that the essential fairness was 
maintained in this case, as evidenced by the veteran's July 
2008 hearing testimony.  At the July 2008 hearing, the 
veteran demonstrated an understanding of the evidence 
required to substantiate the higher rating sought by 
discussing the effect of his disability on his employment and 
daily life, and that a higher rating would be assigned based 
on the pertinent diagnostic criteria.  The veteran and his 
attorney discussed the pertinent rating criteria, 
specifically discussing the requirements of a 40 percent 
evaluation.  Furthermore, the veteran's attorney submitted 
supporting evidence, including the June 2007 Social Security 
Administration (SSA) decision, which was fully favorable to 
the veteran.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and SSA records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in February 2005 and in October 
2006 in connection with this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's urethral stricture is rated under the criteria 
of 38 C.F.R. § 4.115a, Diagnostic Code 7518 (2007), which 
directs that such disabilities are to be evaluated as a 
voiding dysfunction.  Voiding dysfunctions are rated as urine 
leakage, frequency, or obstructed voiding.  

The rating criteria for urine leakage are as follows:  

A rating of 20 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed 
less than two times per day.


A rating of 40 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed 
two to four times per day. 
A rating of 60 percent is assigned for leakage requiring 
the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per 
day.

The rating criteria for urinary frequency are as follows: 

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to 
void two times per night. 

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night. 

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or 
more times per night.

The rating criteria for obstructed voiding are as follows: 

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease 
requiring dilation one to two times per year. 

A rating of 10 percent is assigned for marked 
obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) Post void residuals 
greater than 150 cc. (2) Uroflowmetry, markedly 
diminished peak flow rate (less than 10 cc/sec.). (3) 
Recurrent urinary tract infections secondary to 
obstruction. (4) Stricture disease requiring periodic 
dilation every two to three months. 

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

After a careful review of the evidence of record, the Board 
finds that an increased evaluation of 40 percent for urinary 
frequency has been established.  In this regard, the Board 
observes that at his July 2008 hearing, the veteran testified 
that approximately four days per week, he has to urinate as 
often as 3 to 4 times per hour during the daytime.  The 
veteran continued that on the other days, he urinates 
approximately every hour to hour and a half.  However, he 
also noted that if, for example, he is traveling, he will not 
drink any fluids several hours before his departure in order 
to decrease the frequency of his urination.  The veteran also 
testified that he limits his fluid intake at night so as to 
decrease the frequency of his urination after he goes to bed, 
but stated that he still has to wake up to urinate at least 
two or three times per night.  In addition, the veteran 
testified that he does not wear any type of absorbent 
materials, although he has experienced some leakage during 
the night, and that his urinary dysfunction was variable, as 
he sometimes experienced periods of urinary hesitancy as well 
as frequency.  The undersigned found the veteran's testimony 
to be credible.

The veteran was also afforded VA examinations in February 
2005 and October 2006.  At the October 2006 VA examination, 
the examiner noted that the veteran reported urinating 
approximately every half hour during the day, and every 2 and 
a half to four hours at night.  The veteran also reported to 
the October 2006 VA examiner that he frequently experienced 
pain or burning on urination.  The veteran denied 
incontinence, but stated that he did experience some leakage.  
The October 2006 examiner noted that catheterization had not 
been required at all, and dilation had not been required for 
at least 2 years at the time of the examination, and the 
veteran admitted to having only 4 to 5 dilations total 
throughout the last half of his life.  At the February 2005 
VA examination, the examiner reported that the veteran 
urinated 6 to 8 times per day and 2 to 3 times per night.  

Thus, in comparing the veteran's symptoms with the pertinent 
rating criteria, the Board finds that a 40 percent 
evaluation, but no greater, is warranted.  At both the 
October 2006 VA examination and his July 2008 hearing, the 
veteran reported daytime voiding intervals of less than one 
hour and associated pain on urination.  Again, the Board 
finds the veteran's statements regarding his urinary 
frequency to be credible.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Although the 
veteran does not experience awakening to void five or more 
times per night, the Board has also taken into account the 
veteran's complaints of pain and continued use of medication 
in assigning a 40 percent evaluation. 

However, the record contains no basis upon which to assign a 
disability rating greater than 40 percent for the veteran's 
urethral stricture.  In this regard, the Board notes that the 
veteran does not require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  The veteran does not contend 
otherwise.  Indeed, the veteran, through his attorney, 
indicated that he felt that a rating of 40 percent would be a 
"reasonable resolution of the appeal" as it was "most 
likely based on the record."  Additionally, the record 
contains no evidence showing the veteran was entitled to a 
rating in excess of 40 percent at any point during the 
instant appeal.  Therefore, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, there is simply no basis upon which to assign 
a disability rating greater than 40 percent for the veteran's 
urethral stricture.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R.  
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his urethral stricture.  
There is no objective evidence that his urethral stricture, 
in and of itself, is productive of marked interference with 
employment.  There is also no indication that his urethral 
stricture necessitates frequent periods of hospitalization.  
For the foregoing reasons, referral for consideration of 
extraschedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A 40 percent, but no higher, disability rating for urethral 
stricture is granted, subject to the regulations governing 
the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


